Citation Nr: 1046364	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  05-32 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to VA compensation under 38 U.S.C.A. § 1151 (West 
2002) for residuals of a left total knee replacement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from November 1948 to September 
1952.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in February 2004, a statement of the 
case was issued in August 2005, and a substantive appeal was 
received in September 2005.

The Veteran failed to appear for a Board videoconference hearing 
in February 2010.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Left leg shortening or any other additional left lower extremity 
disability is not due to faulty VA treatment in connection with 
left knee surgical procedures or an event not reasonably 
foreseeable. 


CONCLUSION OF LAW

The criteria for VA compensation under 38 U.S.C.A. § 1151 for 
residuals of left total knee replacement are not met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
A section 1151 claim is like a service connection claim except 
proof must be of a connection between VA treatment and the 
disability.  38 U.S.C.A. § 1151.  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter 
dated in October 2003.

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, as is required by Dingess, the Board notes 
that the RO sent the Veteran a December 2007 correspondence that 
fully complied with Dingess.  

VA also has a duty to assist a claimant under the VCAA.  VA has 
obtained pertinent VA medical records; assisted the Veteran in 
obtaining evidence; and obtained a medical opinion.  The Veteran 
was also afforded the Veteran the opportunity to give testimony 
before the Board.  All known and available records relevant to 
the issue on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Compensation under 38 U.S.C.A. § 1151

The Veteran's claim for Section 1151 benefits was submitted in 
July 2003.  For claims filed on or after October 1, 1997, the 
provisions of 38 U.S.C.A. § 1151 require that entitlement to 
benefits for any injury or disease resulting from VA treatment be 
established by proof of fault or accident on the part of VA.  38 
U.S.C.A. § 1151 (West 2002).  See VAOPGCPREC 01-99 (February 16, 
1999).

In pertinent part, 38 U.S.C.A. § 1151 (West 2002) provides for 
compensation for qualifying additional disability in the same 
manner as if such additional disability were service- connected.  
A qualifying additional disability is one in which the disability 
was not the result of the Veteran's willful misconduct; and, the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the Veteran; and, the 
proximate cause of the disability is the result of carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of VA in furnishing the hospital 
care, medical or surgical treatment, or examination, or was the 
result of an event not reasonably foreseeable.  Id.

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a Veteran's additional disability 
or death, it must be shown that the hospital care or medical or 
surgical treatment caused the Veteran's additional disability or 
death; and (i) VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or (ii) 
VA furnished the hospital care or medical or surgical treatment 
without the Veteran's informed consent.  Determinations of 
whether there was informed consent involve consideration of 
whether the health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under the 
circumstances of a case will not defeat a finding of informed 
consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

The Veteran seeks VA compensation under 38 U.S.C.A. § 1151 for 
residuals of a left total knee arthroplasty.  He claims that the 
surgery performed on his left knee at the Long Beach, California, 
VA Medical Center in November 2000 was not done properly.  

Historically, the record shows several left knee procedures as 
well as a 1975 left tibial osteotomy.  Specific to the present 
appeal, VA medical records show a left total knee replacement in 
November 2000, a revision in October 2001, and a low level staph 
infection in the left knee in October 2002.  

In February 2004, the Veteran asserted that the knee surgery in 
November 2000 and October 2001 put the wrong joint in, and that 
this has caused back pain and the need for walking aids.  In 
September 2005, he indicated that he had loss of leg length and 
continued disability, and that if loss of leg length was a known 
factor, he might have decided not to have the surgery. 

With regard to the leg length discrepancy question, it should be 
noted that a medical record dated November 6, 2000 (prior to the 
November 2000 surgery) reported leg length as follows:  

	Ant Superior iliac spine to Medial mallelus    36" left   
37" right
	Umbilical to Medial mallelus                             
38" left  38 3/4" right

A subsequent February 2002 medical report lists leg length as 
follows:

	Ant Superior iliac spine to Medial mallelus    36 3/8" left   
37" right
	Umbilical to Medial mallelus                             37 
3/4" left  39 3/4" right

The Board's understanding of these reports is that the Veteran's 
left leg was already shorter than the right leg prior to the 
November 2000 left knee procedure.  As to whether there was any 
additional leg length discrepancy after the November 2000 
procedure, there is some inconsistency in that the February 2002 
iliac spine measurement shows that the left leg was 3/8 of an 
inch longer than it was prior to the November 2000 procedure, 
whereas the umbilical measurement shows that the left leg was 1/4 
of an inch shorter than it was prior to the November 2000 
procedure.  The Board also notes that the umbilical measurement 
appears to show that the right leg was an inch longer in February 
2002 than it was prior to the November 2000 procedure.  The Board 
believes that these discrepancies call into question the accuracy 
of the measurements.  However, it does appear clear that the left 
leg was shorter than the right prior to the November 2000 
procedure and after.  

A VA medical opinion based on a review of the claims file was 
obtained in July 2010 by the Chief, Orthopaedic Surgery, 
Nashville VA Medical Center..  The examiner was asked whether 
there was any additional disability related to VA treatment.  The 
examiner stated that there was a documented limb length 
discrepancy of 1 inch following the November 2000 procedure.  
Such a leg length discrepancy could lead to increased problems 
with back pain.  The examiner noted that he did not find any 
comments as to the method of determination of the leg length 
discrepancies either preoperatively or postoperatively.  He 
stated that losing one inch of actual limb length due to total 
knee replacement surgery would be unusual, and that allowing the 
change in limb length as due to the operation would be generous 
to the Veteran.  

The Board reads the July 2010 opinion as also recognizing that 
there are some inconsistencies with regard to the actual 
shortening of the left leg due to the November 2000 procedure.  
However, it does appear that the examiner was of the opinion 
there was at least some shortening, and the Board therefore finds 
that the November 2000 procedure did result in some additional 
disability.

However, as noted earlier, for the Veteran to prevail with his 
claim it must be shown that the additional disability was due to 
VA fault.  

The July 2010 examiner was also asked whether any additional 
disability was due to carelessness, negligence, lack of proper 
skill, error in judgment, or some other incident of fault on the 
part of VA, or an event not reasonably foreseeable in connection 
with the treatment.  He indicated that notes showed no evidence 
that there was any carelessness, negligence, lack of skill, error 
in judgment, or other fault by VA.  He indicated the Veteran's 
foot hitting the ground hard twice after the November 2000 
procedure was the cause for increased external rotation of his 
foot.  This confirmed that the malpositioned tibial implant that 
led to revision surgery in October 2001 was not due to surgical 
error during the November 2000 procedure.  

The questions in this case are clearly medical in nature and must 
be addressed by medical personnel.  The July 2010 examiner is 
shown to specialize in orthopedics and has offered a persuasive 
opinion which does not favor the Veteran's claim.  The opinion 
was based on a review of medical records by a medical 
professional.  Significantly, there is no contrary medical 
opinion of record. 

The Board acknowledges that a revision procedure was conducted in 
October 2001.  However, as noted by the July 2010 examiner, this 
procedure was not done to correct any surgical error involving 
the November 2000 procedure.  The records show that the Veteran 
injured his foot twice after the November 2000 procedure and that 
these post-surgery traumas resulted in the October 2001 revision.  
There is no evidence that the injuries were in any manner 
connected with VA medical treatment.  The July 2010 examiner 
indicated that the surgery did not cause the tibial implant to be 
malpositioned, but that instead, it was the Veteran hitting his 
foot on the ground hard twice after the November 2000 procedure 
that caused the malpositioning.  Whether or not he now has a 6 
degree deviation which is not repairable is of no consequence to 
his case, as this is not shown to be the result of VA treatment.  

Based on the evidence, the Board concludes that VA compensation 
under 38 U.S.C.A. § 1151 for residuals of a left knee total knee 
replacement is not warranted.  The preponderance of the evidence 
is against a finding that there was any carelessness, negligence, 
lack of proper skill, error in judgment, or some other incident 
of fault on the part of VA, or an event not reasonably 
foreseeable in connection with the treatment.  The VA examiner in 
July 2010 reviewed the records contained in the claims folder and 
found that there was no evidence that there was any carelessness, 
negligence, lack of skill, error in judgment, or other fault by 
VA, and no other competent evidence shows this or that it was due 
to an event not reasonably foreseeable.  Certain surgical consent 
documents over the years specifically note a risk of leg 
shortening or leg deformity, showing that a leg shortening was 
not an event not reasonably foreseeable.  

There is also no indication that he now has any residual 
disability from the low level staph infection he had in October 
2002, or that that infection was the result of faulty VA 
treatment or an event not reasonably foreseeable.  The Veteran's 
February 2004 statement that VA put the wrong joint in in 
November 2000 and October 2001, and that it led to back pain and 
the need for walking aids, is not competent, as it is from a 
layperson who has no expertise on the matters argued.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  There is no competent 
evidence suggesting that the wrong joint replacement was used in 
any procedure.   

As for the matter of informed consent, the records show that the 
Veteran gave informed consent before the November 2000 operation.  
The informed consent note was dated before the operation in 
November 2000 and shows risks including but not limited to 
bleeding, infection, neuromuscular concerns, and other risks, 
that the Veteran had the opportunity to ask questions and that he 
freely agreed to the surgery and signed the consent.  The 
operation report further notes that the full benefits, risks, and 
alternatives to surgery were discussed with the Veteran prior to 
the surgery, and that the risks included but were not limited to 
infection, bleeding, death, nerve and vessel injury, and hardware 
failure.  Furthermore, the Veteran had apparently had leg 
shortening following a high tibial osteotomy in 1975, showing 
that he knew that a risk of knee surgery was leg shortening.  
There is enough evidence to show that loss of leg length was a 
known risk factor of which he was adequately apprised.  The 
evidence also shows that he was advised in August 2005 that there 
was a risk of leg shortening or leg deformity from a knee 
operation he then underwent, showing that he was willing to 
accept that risk.  The Board finds that the Veteran gave informed 
consent to the knee procedure. 

In light of the above, VA compensation under 38 U.S.C.A. § 1151 
for residuals of left total knee replacement is not warranted.  
The preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


